Citation Nr: 0825736	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO. 05-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993. He had service in Southwest Asia from April 
to July 1991.

In June 2006, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision. 

In March 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development. Following the 
requested development, the VA Appeals Management Center (AMC) 
in Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for obstructive sleep 
apnea. Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1. Obstructive sleep apnea, a known clinical diagnosis, was 
first manifested approximately nine years after service, and 
the preponderance of the competent evidence of record shows 
that it is unrelated thereto.

2. Obstructive sleep apnea is not proximately due to or 
chronically worsened by any disability for which service 
connection has already been established.


CONCLUSIONS OF LAW

1. Obstructive sleep apnea is not the result of disease or 
injury incurred in or aggravated by service, nor is it the 
result of undiagnosed illness associated with the veteran's 
participation in the Persian Gulf War. 38 U.S.C.A. §§ 1110, 
1131, 1117, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2007).

2. The criteria for secondary service connection for 
obstructive sleep apnea have not been met. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for obstructive sleep 
apnea. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in August 2003, April 2004, and April 2007, 
the RO informed the veteran of the requirements to 
substantiate his claim of entitlement to service connection 
for obstructive sleep apnea. Specifically, the RO notified 
the veteran that in order to establish service connection for 
that disorder, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995). The RO also noted that 
he could support his claim of service connection by 
submitting evidence that his obstructive sleep apnea was 
related to a disability for which service connection had 
already been established or by showing that his obstructive 
sleep apnea constituted an undiagnosed illness associated 
with his participation in the Persian Gulf War.

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Notice of the manner in which VA assigned disability ratings 
and effective dates for service-connected disabilities was 
not sent to the veteran until after the July2004 RO decision 
which initially denied entitlement to service connection for 
obstructive sleep apnea. However, any defect with respect to 
the timing of that notice was harmless error. 

The March 2006 notice of the manner in which VA assigned 
disability ratings and effective dates was followed by VA's 
receipt of additional evidence and argument in support of the 
veteran's appeal, including the transcript of his June 2006 
hearing before the undersigned Veterans Law Judge and the 
report of an April 2008 VA examination. 

In May 2008, the AMC considered the additional evidence and 
argument, as well as that previously on file, including the 
veteran's service medical and personnel records; reports of 
the veteran's private medical treatment from June 2002 
through January 2003; the report of a VA examination in April 
2004; the transcript of a hearing before a decision review 
officer in May 2005; and a June 2005 statement from the 
veteran's former girlfriend, R. R. Thereafter, it confirmed 
and continued the denial of entitlement to service connection 
for obstructive sleep apnea. 

The veteran was sent a Supplemental Statement of the Case and 
afforded an opportunity to respond; however, he did not do 
so. Accordingly, any notice timing problem with respect to 
the considerations set forth in Dingess was effectively 
cured. In any event, the record does not show that the 
failure to inform the veteran of those considerations has 
affected the essential fairness of the decision or resulted 
in any prejudice to the veteran. 

During his June 2006 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his obstructive sleep 
apnea was due either directly to service or to his service-
connected pituitary adenoma. In its March 2007 remand, the 
Board noted the need for additional evidence to support that 
testimony. In April 2007, pursuant to the Board's remand, the 
AMC requested that the veteran submit additional evidence 
that his obstructive sleep apnea was due to service or to 
service-connected disability. However, the veteran did not 
reply to that request. In this regard, the Board notes that 
the duty to assist is not a one-way street. Olsen v. 
Principi, 3 Vet. App. 480 (1992). Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the veteran only in a passive role. VA must make 
reasonable efforts to obtain relevant records, as long as the 
veteran "adequately identifies" those records and authorizes 
VA to obtain them. See, e.g., Canlas v. Nicholson, 21 Vet. 
App. 312 (2007). If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 406 (1991). 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claim of entitlement to service connection 
for obstructive sleep apnea. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. Indeed, he has not identified any outstanding 
evidence, which could be used to support any of his claims. 
As such, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the veteran. Soyini, 1 Vet. App. at 546. 
Such development is to be avoided. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim. Accordingly, the 
Board will proceed to the merits of the appeal. 

Analysis

The veteran seeks service connection for obstructive sleep 
apnea and offers three alternative theories of the case. He 
contends that it was first manifested in service, when he 
would fall asleep in an attempt to alleviate a migraine 
headache. He stated that he would awaken gasping for air. 
Therefore, he maintains that service connection is warranted 
on a direct basis. In the alternative, the veteran states 
that his obstructive sleep apnea is due to a pituitary 
adenoma for which service connection has already been 
established. As such, he concludes that service connection is 
warranted on a secondary basis. Finally, the veteran suggests 
that his obstructive sleep apnea is the result on an 
undiagnosed illness associated with his participation in the 
Persian Gulf War. 

After reviewing the record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
under each of his theories of the case. Accordingly, service 
connection is not warranted for obstructive sleep apnea, and 
the appeal is denied.
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. The resolution of this issue must 
be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in the which the 
veteran served, his medical records and all pertinent medical 
and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Any increase 
in the severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will also be 
service connected. 38 C.F.R. § 3.310(b). .

With respect to the veteran's contentions regarding the 
Persian Gulf War, the Board notes that VA will compensate any 
Persian Gulf veteran suffering from a chronic illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent not later than December 31, 2011. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317. The veteran must exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a)(1). 

A review of the veteran's service medical records, including 
the reports of his examinations prior to his entry in and 
separation from service is negative for any complaints or 
clinical findings of obstructive sleep apnea. Such a 
disability was first manifested in June 2002, almost nine 
years after his separation from active duty. 

Despite the absence of obstructive sleep apnea in service, 
the veteran maintained during his hearings that he first 
experienced shortness of breath while sleeping in service. He 
noted that in late 1991 or early 1992, he began to experience 
severe migraine headaches and reported that he would lie down 
in an effort to alleviate the pain. However, he stated that 
he would experience shortness of breath and would awaken 
gasping for air. The veteran maintains that such experiences 
represented the initial manifestations of obstructive sleep 
apnea. 

Although the veteran's then-girlfriend supports the foregoing 
account, there is no competent evidence of a nexus between 
the veteran's obstructive sleep apnea and service, nor is 
there any competent evidence of continuing symptomatology 
between the time of the veteran's discharge from service and 
the manifestations reported in June 2002. Therefore, the 
Board finds that the preponderance of the competent evidence 
of record is against a grant of service connection on a 
direct basis.
In the alternative, the veteran contends that his obstructive 
sleep apnea is the result of his service-connected pituitary 
adenoma. However, the preponderance of the evidence is 
against such an association.

In April 2004, following VA examination using the Persian 
Gulf War protocol, the examiner stated that the veteran's 
obstructive sleep apnea was, likely as not, due to an extra-
thoracic/oropharyngeal anatomic component reported as an 
enlarged uvula. He also found that it was due to the 
veteran's significant weight gain. Such findings were in line 
with the preponderance of the evidence, including that from 
private health care providers who initially diagnosed and 
have since treated the veteran for obstructive sleep apnea. 
Moreover, the most recent VA examiner (April 2008) found 
absolutely no relationship between the veteran' pituitary 
adenoma and his obstructive sleep apnea. Not only did the 
examiner agree with the findings on the April 2004 VA 
examination, she stated that the only case where there was an 
association between obstructive sleep apnea and pituitary 
adenomas was with acromegaly, where there was an over-
stimulation of growth hormone. 

Because the preponderance of the evidence is against a 
finding that the veteran's obstructive sleep apnea is in any 
way related to his service-connected pituitary adenoma, the 
Board concludes that service connection is not warranted on a 
secondary basis. 

Finally, the Board has considered the possibility of 
relationship between the veteran's obstructive sleep apnea 
and an undiagnosed illness associated with the veteran's 
participation in the Persian Gulf War. However, obstructive 
sleep apnea is a known clinical diagnosis and, therefore, 
does not meet the criteria for an undiagnosed illness under 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317. Accordingly, service 
connection is not warranted on that basis.

In arriving at these decisions, the Board notes that the only 
reports of a relationship service or to service-connected 
disability come from the veteran and his former girlfriend. 
As laypersons, however, they are only qualified to report on 
matters which are capable of lay observation. They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, their opinions, without more, 
cannot be considered competent evidence of service connection 
for obstructive sleep apnea. Absent such evidence, service 
connection is not warranted, and the appeal is denied.


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


